                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (SOUTHERN DIVISION)

                                                    )
Rudasill Family Charitable Trust et al.,            )
                                                    )
       Plaintiffs,                                  )
                                                    )
                v.                                  )       Civil Case No.: 8:16-cv-03193-GLS
                                                    )
Adcor Industries Inc. et al.,                       )
                                                    )
       Defendants.                                  )
                                                    )


                                MEMORANDUM OPINION

        Pending before this Court, by the parties’ consent, are Motions for Summary Judgment

and Responses in Opposition thereto. (ECF Nos. 31, 32, 33, 34, 35). Upon review of the

pleadings and the record, the Court finds that no hearing is necessary. See L.R. 105.6. For the

reasons set forth below, Plaintiff’s Motion for Summary Judgment is DENIED (ECF No. 31) and

Defendant’s Motion for Summary Judgment is GRANTED IN PART AND DENIED IN PART

(ECF No. 32).

I.     Factual and Procedural Background

       Plaintiffs are trust companies represented by a court appointed receiver, Plaintiff Ricardo

Zayas. (ECF No. 19 at 2). Plaintiffs the Rudasill Family Charitable Remainder Annuity Trust

(“Rudasill”) and the Bellavia Family Trust (“Bellavia”) are “non-Maryland entity plaintiffs” and

Summit Trust Company (“STC”) is headquartered in Nevada, but maintains a principal place of

business in Pennsylvania. Id.    Defendant Adcor Industries, Inc. (“Adcor”) is a Maryland

corporation that manufactures, assembles, and supplies precision machine components,

aerospace, telecommunications, and weapons systems applications. Id.

                                                1
        According to Plaintiffs, STC negotiated and transacted commercial loans to businesses on

its own behalf as a duly authorized trustee on behalf of other client trusts in its ordinary course of

business. Id. at 3.

        The following facts are undisputed. On or about February 29, 2012, Rudasill transferred

$145,292.40 to Adcor. (ECF No. 31 at 3; ECF No. 32-1 at 2). Then, on or about March 7, 2012,

STC transferred $200,000 to Adcor. Id. Finally, on or about March 9, 2012, Bellavia transferred

$172,800 to Adcor.      Id.   Plaintiffs then filed three UCC-1 statements with the Maryland

Department of Assessments and Taxation on May 10, 2012. (ECF No. 19, ¶ 20; ECF No. 32-1 at

2). Defendant subsequently filed termination statements on or about June 18, 2013 with respect

to the May 10, 2012 UCC-1 statements. (ECF No. 19, ¶ 28; ECF No. 32-1 at 2). The filing of

the UCC-1 statements allegedly perfected Plaintiffs’ security interests in Adcor’s intellectual

property, including its patent portfolio, based on the alleged loans from Plaintiffs to Adcor. See

id. Both parties agree that no written agreement memorializing the loans exists. (ECF No. 33 at

3–4; ECF No. 32-1 at 9).

        Plaintiffs filed their Complaint on September 19, 2016, i.e., four months after they

learned that Defendant had attempted to terminate Plaintiffs’ security interests. (ECF No. 1).

Defendant filed a Motion to Dismiss on November 15, 2016 (ECF No. 9), which was fully

briefed, and was later granted in part and denied in part by the Honorable George Jarrod Hazel in

a September 26, 2017 memorandum opinion (ECF No. 15). Subsequently, Plaintiffs filed an

Amended Complaint on October 8, 2017, alleging, in relevant part: (1) breach of contract and

(2) unjust enrichment. (ECF No. 19). Plaintiffs also allege that they “did not know and could

not reasonably have known” that Adcor attempted to terminate their security interests in 2013




                                                  2
until May 2016 “when the Receiver initiated investigation and collection efforts with respect to

the Loans.” Id. at 7.

       In addition, Plaintiffs maintain that Defendant breached loan agreements because they

and the Defendant “had a meeting of the minds regarding all loans” by February 2012 and

“entered into a binding agreement . . . to provide the Loans to Adcor and Adcor agreed to repay

the Loans, with interest.” Id. ¶ 35. Plaintiffs allege that Adcor’s failure and continued refusal to

repay the loans despite agreeing to do so is a breach of contract. Id. ¶¶ 36–38. Plaintiffs aver that

Defendant has been unjustly enriched at the expense of Plaintiffs by retaining the money. Id. ¶

42.

       On June 2, 2018, Plaintiffs filed a Motion for Summary Judgment (ECF No. 31), which

was fully briefed, and on June 4, 2018, Defendant filed its Motion for Summary Judgment (ECF

No. 32), which was also fully briefed. Accordingly, the Motions pending before this Court are

ripe for disposition. No hearing is deemed necessary pursuant to L.R. 105.6.

II.    Standard of Review

       Motions for summary judgment shall be granted only if there are no genuine issues as to

any material fact, such that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of showing that there is

no genuine issue as to any material fact. Fed. R. Civ. P. 56(a); Pulliam Inv. Co. v. Cameo

Properties, 810 F.2d 1282, 1286 (4th Cir. 1987) (internal citation omitted). The burden can be

satisfied through the submission of discovery materials. Barwick v. Celotex Corp., 736 F.2d 946,

958 (4th Cir. 1984).     To defeat motions for summary judgment, on the other hand, the

nonmoving party cannot simply cast “metaphysical doubt” on the material facts, but rather must



                                                 3
provide specific facts demonstrating a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing Fed. R. Civ. P. 56(e)).

       The Court must construe the facts and documentary materials submitted by the parties,

including the credibility and weight of particular evidence, in the light most favorable to the

party opposing the motions. Masson v. N.Y. Magazine, Inc., 501 U.S. 495, 520 (1991) (citing

Anderson, 477 U.S. at 255)). A mere scintilla of evidence is insufficient to create an issue of

material fact. See Barwick, 736 F.2d at 958–59 (citing Seago, 42 F.R.D. at 632). Summary

judgment is inappropriate if any material factual issue “may reasonably be resolved in favor of

either party.” Anderson, 477 U.S. at 250.

III.   Analysis

       In Maryland, the statute of limitations for a civil action is three years. Md. Code, Courts

& Judicial Proceedings, § 5-101 (2014) (“A civil action at law shall be filed within three years

from the date it accrues unless another provision of the Code provides a different period of time

within which an action shall be commenced.”). The statute of limitations “does not extinguish

[a] debt; it bars the remedy only.” Jenkins v. Karlton, 329 Md. 510, 531 (1993). Maryland has

long recognized that acknowledgement of a debt removes a statutory bar to recovery. See

Jenkins, 329 Md. at 531. Such an acknowledgement need not “expressly admit the debt, it need

only be consistent with the existence of the debt,” and it does not have to “be an express promise

to pay a debt.” Id.       Acknowledgement of a debt implies a promise to pay. Id.                 An

acknowledgement of a debt also can toll the running of limitations and “establishes the date of

the acknowledgement as the date from which the statute will now run.” Id.

       Equitable claims, including those claims for unjust enrichment, are barred by the statute

of limitations applicable to civil actions if the cause of action is analogous to a breach of contract



                                                  4
claim. See Llanten v. Cedar Ridge Counseling Ctrs., LLC, 214 Md. App. 164, 171 (2013) (citing

Stevens v. Bennett, 234 Md. 348, 351 (1964)).

       Maryland has explained that any equitable claim seeking the repayment of money will

sound in law rather than in equity and therefore be subject to the applicable statute of limitations.

See Ver Brycke v. Ver Brycke, 379 Md. 669, 696 (2004) (concluding that plaintiffs’ unjust

enrichment and promissory estoppel sound in law because they seek repayment of money).

Courts have held that “the parties’ characterization of their claims does not determine equity

jurisdiction . . . equity jurisdiction is determined either by whether the parties’ claims have

historically sounded in equity or by the kind of remedy the parties sought.” Id. at 697.

       To prove unjust enrichment, a party must prove:          (1) a benefit conferred upon the

defendant by the plaintiff; (2) an appreciation or knowledge by the defendant of the benefit; and

(3) the acceptance or retention by the defendant of the benefit under such circumstances as to

make it inequitable for the defendant to retain the benefit without the payment of its value. See

Berry & Gould, P.A. v. Berry, 757 A.2d 108, 113 (Md. 2000).

       A promise by a financial institution to pay another is a “credit agreement” under the

Maryland Credit Agreement Act (“MCAA”). Md. Code, Courts & Judicial Proceedings, § 5-

408(a)(2)(i) (“Credit agreement means a covenant, promise, undertaking, commitment, or other

agreement by a financial institution to . . . lend money”).         For a credit agreement to be

enforceable, it must: (1) be in writing; (2) express consideration; (3) set forth the relevant terms

and conditions of the agreement; and (4) be signed by the person against whom its enforcement

is sought. Id. § 5-408(b)(1)–(4).




                                                 5
       A.      Plaintiffs’ Motion for Summary Judgment

       Plaintiffs moved for summary judgment as to their unjust enrichment claim on the

grounds that Defendant “knowingly took Plaintiffs’ funds and that allowing Defendant to keep

those funds would be inequitable.” (ECF No. 31 at 2). Plaintiffs make the following arguments:

(1) “[t]here is no genuine issue of fact that Defendant knowingly received the benefit of over

$500,000 from Plaintiffs” and (2) “there is no genuine issue of fact that it would be inequitable

for Defendant to retain the monetary benefit conferred by Plaintiffs when it has not repaid any

part of the transferred funds nor given Plaintiffs anything of value.” Id. at 5, 7.

       Plaintiffs allege that Defendant Adcor solicited Plaintiffs in late 2011 and early 2012 to

make commercial loans to Adcor. (ECF No. 31 at 2). The proposal for the loans purportedly

included financial information attesting to Adcor’s ability to repay and collateralize the loans.

Id. STC then allegedly prepared loan documentation for Defendant to sign. Id. But before these

alleged documents were signed, Plaintiffs wired the funds to Defendant. By their Amended

Complaint, Plaintiffs now seek repayment of the amounts transferred. Id. at 3.

       Plaintiffs contend that after the transfer of the funds, Defendant refused to execute any

documents memorializing the agreement between the parties that the funds were supposedly

loans. Id. Plaintiffs maintain that they have made multiple demands for the loans’ repayment

and claim that Defendant has, acknowledged the debts on multiple occasions, including in May

2012, May 2013, September 2013, January 2014, and February 2015. Id.; ECF No. 31, Ex. 2

(Kevin Brown Declaration), ¶¶ 15–17. In particular, Plaintiffs allege that in January 2014,

Stravakis acknowledged the debts and made a verbal statement of his intention to sign loan

documents memorializing the loans. (ECF No. 31 at 3). Stravakis allegedly requested that

Plaintiffs prepare these documents for his signature, and Plaintiffs maintain that they prepared



                                                  6
the documents (the “Restated Loan Documents”). Id. Plaintiffs aver that these documents were

not signed. Id. These purported acknowledgements are alleged to have occurred within three

years of the filing of the Complaint, thus tolling the statute of limitations to accrue on the last

date of acknowledgement. (ECF No. 31-2, ¶¶ 16–17).

       In its Opposition, Defendant argues that there is a genuine dispute of material fact

regarding the timeliness of Plaintiffs’ claim of unjust enrichment. (ECF No. 34 at 1). Defendant

asserts that, “without [Adcor’s acknowledgement of debt], Plaintiff’s claims are barred by the

applicable statute of limitations.” Id. at 4. In support of its argument that Defendant never

acknowledged the debt, Defendant presents both Stravakis’ deposition testimony and a sworn

affidavit, which reflect that Stravakis has never acknowledged any debt. Id. at 3. In Stravakis’

deposition, when asked by Plaintiffs’ counsel regarding the alleged acknowledgments of the

debts, Stravakis repeatedly denies any knowledge or recollection of these events. See ECF No.

34-2 (Stravakis denies any recollection of: (a) the emails that allegedly support the existence of

debts; (b) any conversations where he allegedly acknowledged the debt; or (c) the receipt of the

Restated Loan Documents). Further, in his sworn affidavit, Stravakis makes the following

statement: “I have not acknowledged any debt owed by Adcor to Summit Trust Company,

Rudasill Family Charitable Remainder Annuity Trust or The Bellavia Family Trust at any time

after June of 2012.” (ECF No. 34-3).

       B.      Adcor’s Motion for Summary Judgment

       In its Motion for Summary Judgment as to both Counts of Plaintiffs’ Amended

Complaint, Defendant makes the argument that “Counts I and II of Plaintiffs’ Amended

Complaint are barred by the Maryland Credit Agreement Act, as they seek enforcement of an




                                                7
alleged commercial credit agreement which is not evidenced by a writing signed by Defendant.”

(ECF No. 32-1 at 5).

       Defendant asserts that Plaintiffs cannot recover anything because “there exists no signed

written contract or agreement between Plaintiffs and Defendant.” (ECF No. 32-1 at 5). Under

Maryland law, Defendant avers, Defendant is entitled “to judgment in its favor as a matter of law

pursuant to the Maryland Credit Agreement Act.” Id. Defendant avers that the only supporting

documentation provided by Plaintiffs in their Complaint are not signed by Defendant, including:

“(1) a Letter of Intent from Summit Trust Company to Adcor, which is signed only by the then-

president of Summit Trust Company; (2) a ‘Memorandum of Understanding,’ which is unsigned

and contains no indication of who authored the document; and (3) two internal Summit Trust

Company memoranda.” Id. at 6. In addition, Defendant maintains, Plaintiffs provided additional

documents in response to Defendant’s Motion to Dismiss (ECF No. 9), which were also

unsigned by Adcor. Id. Defendant asserts that, although Plaintiffs contend that the attachments

to their pleadings prove the existence of a loan agreement or agreements between Plaintiffs and

Defendant, these documents are unexecuted and one-sided. Id. Defendant argues that “[f]rom

September 2016 to present, Plaintiffs have been unable to produce a single signed contract.” Id.

       Plaintiffs, in response, argue first that the MCAA is inapplicable to the instant action,

stating, “it could not be clearer that Plaintiff’s claims involve money that Plaintiffs actually

loaned to Defendant” rather than a promise to do so. (ECF No. 33 at 7–8) (emphasis supplied).

Plaintiffs further aver that the MCAA’s legislative history confines its application to

“protect[ing] lenders against claims that the lender made a verbal promise to loan money and

then refused to do so, or that the lender verbally agreed to extend the terms of loan.” Id. at 7

(quoting Pease v. Wachovia SBA Lending, Inc., 416 Md. 211 6A.3d 864 (2010)). Second,



                                                8
Plaintiffs argue that their unjust enrichment claims “are not contractually based and do not seek

to enforce any agreement whatsoever,” so the MCAA does not apply to the unjust enrichment

claims. Id. at 10.

       C.      The Court’s Findings

               1. Applicability of the MCAA

       The Court finds that the MCAA does apply to Plaintiffs’ breach of contract claim. See

Pease, 416 Md. at 224–225 (MCAA applies to a scenario “when, whether through affirmative

claim or defense, a commercial borrower or lender either attempts to recover on a verbal promise

to lend/borrow. . . .”). The MCAA defines a “credit agreement” as “a covenant, promise,

undertaking, commitment, or other agreement by a financial institution to: 1. Lend money; 2.

Forbear from repayment of money, goods, or things in action; 3. Forbear from collecting or

exercising any right to collect a debt; or 4. Otherwise extend credit.” Md. Code, Courts &

Judicial Proceedings, § 5-408(a)(2)(i).     Both parties have agreed that Plaintiffs, as trust

companies, are “financial institutions” under the MCAA. Id. § (a)(3)(ii); (ECF No. 32-1 at 7;

ECF No. 33 at 7).

       Here, a commercial lender, Plaintiffs through STC, is attempting to recover on a verbal

promise to borrow. Plaintiffs have claimed that they and Defendant had an oral agreement, and

although Plaintiffs have made payments of the allegedly agreed-upon loans, Defendant has not

yet fulfilled its alleged promise to repay that which it has borrowed. Plaintiffs are attempting to

recover the allegedly loaned money.

       However, the Court also finds that there is no written contract enforceable under the

MCAA. Both parties ultimately agree that no written documentation for the alleged loans from

Adcor to Plaintiffs exists.   Plaintiffs have represented that Defendant refused to sign any



                                                9
documents memorializing the loans. (ECF No. 33 at 3–4). Defendant asserts that “no signed

contract” exists “evidencing the alleged loan agreements.” (ECF No. 32-1 at 9). The Court finds

that whether a signed contract exists is not in dispute; both parties agree that no signed document

exists.

          The MCAA makes clear that for a credit agreement to be enforceable, it must be in

writing. See Md. Code, Courts & Judicial Proceedings, § 5-408(a)(2)(i). Because there is no

written contract, the alleged credit agreement is not enforceable. Therefore, the Court denies

Plaintiffs’ Motion for Summary Judgment as to Plaintiffs’ breach of contract claim and grants

Defendant’s Motion for Summary Judgment as to Count One of Plaintiffs’ Amended Complaint.

          However, the Court finds that the MCAA does not apply to Plaintiffs’ unjust enrichment

claim. Defendant, in its Motion for Summary Judgment, cites to Donnelly v. Branch Banking &

Trust Co., 971 F. Supp. 2d 495, 508 (D. Md. 2013). (ECF No. 32-1 at 9). In Donnelly, the claim

was for promissory estoppel, and the court found that “[a]t its core, Plaintiffs’ promissory

estoppel claim requires enforcement of an oral modification to the underlying loan agreement.”

Donnelly, 971 F. Supp. 2d at 508. In the instant case, Defendant alleges that without a written

agreement, Plaintiffs’ unjust enrichment claim also cannot stand.           (ECF No. 32-1 at 9).

Specifically, Defendant maintains that Plaintiff cannot demonstrate that Defendant’s retention of

the money is “unjust.” Id.

          But the instant case is distinguishable from Donnelly. Here, Plaintiffs’ unjust enrichment

claim is not predicated on the existence of a contract. As explained in Donnelly, a promissory

estoppel claim in Maryland is “an alternative means of obtaining contractual relief.” 971 F.

Supp. 2d at 508. Unlike a claim for promissory estoppel, which includes the element of “a clear

and definite promise,” an unjust enrichment claim is not predicated on a promise. Id. Construing



                                                  10
the facts in the light most favorable to Plaintiffs, a reasonable jury can find that Defendant

received a benefit—the money that Plaintiff allegedly loaned to Defendant—and that Defendant

unjustly retained the benefit, regardless of whether a contract between Rudasill and Adcor ever

existed in advance of the money transfer. This scenario is particularly possible if, as Plaintiffs

allege, Defendant later acknowledged that it owed a debt, which is addressed below.

       The Court finds that the MCAA does not apply to Plaintiffs’ unjust enrichment claim

because the unjust enrichment claim is not predicated on the existence of a credit agreement.

Therefore, the Court denies Defendant’s Motion for Summary Judgment as to Count II:

Plaintiff’s unjust enrichment claim.

               2. Debt Acknowledgement and Tolling of Statute of Limitations

       There is a genuine issue of material fact as to whether Stravakis acknowledged the debt,

and a reasonable jury could find in favor of either party on this issue. See Anderson, 477 U.S. at

250. Brown’s declaration on behalf of Plaintiffs -- and Stravakis’ representations on behalf of

Defendant -- regarding the relevant conversations between Plaintiffs and Adcor are completely

contradictory, and they leave wide open the question of whether Mr. Stravakis verbally agreed to

the existence of a debt or not.        Although Brown alleges that multiple conversations have

occurred in which Stravakis acknowledged that Adcor owed Rudasill debts, Stravakis flat-out

denies any acknowledgements in his sworn testimony. See ECF No. 34-2.

       Unjust enrichment claims for monetary relief are claims at law in Maryland, which means

that they are subject to the three-year statute of limitations. See Ver Brycke, 379 Md. at 696. As

mentioned previously, Plaintiffs filed their Complaint on September 19, 2016, after the statute of

limitations had expired. Plaintiffs alleges, however, that acknowledgements of the debt have




                                                 11
occurred within the three years preceding the Complaint’s filing date—as late as 2015—which

thereby tolled the statute of limitations. See ECF No. 19, ¶¶ 23–27.

       The Court finds that the dispute as to whether Stravakis has acknowledged that Adcor

owed Plaintiffs a debt at any time is a material one. The existence of the acknowledgment is

material as to whether Plaintiffs are time-barred from any remedy because they filed the instant

action beyond the three-year statute of limitations.

               3. Circumstances Surrounding Defendant’s Retention of Money

       Plaintiffs allege that there is not genuine issue of fact that Defendant was unjustly

enriched because Defendant: (1) “retained the funds conferred by Plaintiffs; (2) not repaid them

in any way nor in any part; and, (3) not given Plaintiffs any share of corporate ownership in its

business.” (ECF No. 31 at 7).

       Plaintiffs seek to prove that there was unjust enrichment, which means that they must

prove that the money transferred to Adcor was “under such circumstances as to make it

inequitable for the defendant to retain the benefit without the payment of its value.” See Berry,

757 A.2d at 113. Although there is no dispute as to the first two elements of the unjust

enrichment claim, there is a material dispute over the circumstances surrounding Defendant’s

retention of funds. Plaintiffs claim that Defendant’s retention is inequitable because Defendant

has “not given Plaintiffs any share of corporate ownership in its business,” but that argument

presupposes no dispute over why the funds were transferred. (ECF No. 31 at 7). Defendant has

disputed Plaintiff’s version of events.    Not only is there a dispute over whether Stravakis

acknowledged the debts, there are also multiple other disputes over, for example: (1) whether

loan negotiations occurred in 2012 as Plaintiffs allege and (2) whether Defendant actually had




                                                 12
conversations with Plaintiffs about the alleged loans after the wire transfer, among others.

These issues are questions for a jury to decide.

       For these reasons, summary judgment is not appropriate as to Count Two. Therefore, the

Court denies Plaintiffs’ Motion for Summary Judgment as to Count II of Plaintiff’s Amended

Complaint.

IV.    Conclusion

       For the foregoing reasons, Plaintiffs’ Motion for Summary Judgment is DENIED (ECF

No. 31) and Defendant Adcor’s Motion for Summary Judgment is GRANTED IN PART AS

TO (COUNT I) AND DENIED IN PART (ECF No. 32).

       Specifically, with regard to:

             •   Count I: Defendant’s motion for summary judgment is GRANTED.

             •   Count II: Plaintiffs’ motion for summary judgment is DENIED. Defendant’s

                 motion for summary judgment is DENIED.



Dated: October 3, 2018                                         /s/

                                                        The Honorable Gina L. Simms
                                                        United States Magistrate Judge




                                                   13
